Citation Nr: 0530733	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-13 632	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for herpes simplex virus 
type 1 (HSV-1).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1993 to 
July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This case was previously remanded by the Board in an action 
dated in March 2004.  


FINDING OF FACT

The veteran has herpes simplex virus type 1 that began during 
his military service.  


CONCLUSION OF LAW

The veteran's herpes simplex virus type 1 is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has HSV-1 that recurs on a 
monthly basis and that is attributable to his military 
service.  

The veteran's service medical records (SMRs) contain a single 
entry related to this claim.  The report of a medical 
examination given in February 2001 noted that the veteran had 
a "slight blister consistent with herpes simplex virus type 
I localized to the lips."  

A VA examination conducted in September 2001 found that the 
veteran had well-healing pustules about both lips near the 
corner of the right mouth.  The examiner assessed recurrent 
HSV-1, oral.  At a VA examination given in January 2002 the 
examiner found a vermiculated eruption on the left lower lip; 
there was no active erosion and no eruptions on that day.  On 
remand, the RO was asked to obtain a medical opinion 
regarding the onset of the veteran's HSV-1.  Specifically, 
the doctor was asked to state the medical probabilities that 
this disease process began during the veteran's period of 
active military service.  A May 2005 medical opinion noted 
that, although it appeared from the veteran's SMR that the 
first outbreak of HSV-1 occurred in service, it was likely 
that the veteran's exposure to HSV-1 was prior to his time in 
service.  This opinion was supported by statistical evidence 
that, by the age of 18 approximately 85 to 90 percent of the 
population had already been exposed to HSV-1.  The veteran 
was 20 years old when he entered service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Veterans are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted on entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto 
and was not aggravated thereby.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(2002); 38 C.F.R. § 3.306 (2005).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2005).

Here, there is medical evidence that the veteran currently 
has HSV-1, and there is medical evidence in the veteran's SMR 
that he had at least one occurrence of HSV-1 while in 
service.  While the May 2005 VA medical opinion relied on 
statistical analysis to reach the conclusion that it was 
likely that the veteran's HSV-1 was contracted prior to 
service, the Board finds that this opinion does not overcome 
the presumption of soundness discussed above.  As noted, 
clear and unmistakable evidence, not an opinion based on 
statistical analysis, is needed to demonstrate that an injury 
or disease existed prior to service.  The record contains no 
such clear and unmistakable evidence.

Accordingly, because the veteran is presumed to have been in 
sound condition when he entered military service, because 
there is medical evidence that the veteran currently has HSV-
1, and because medical evidence shows that the veteran had 
HSV-1 while in service, the Board finds that service 
connection is warranted.


ORDER

Entitlement to service connection for herpes simplex virus 
type 1 (HSV-1), is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


